FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         March 3, 2021

                                                                         Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

 SOUTHERN FURNITURE LEASING,
 INC.,

       Plaintiff - Appellant,

 v.                                                          No. 19-3262

 YRC, INC.; ROADWAY EXPRESS,
 INC.; YELLOW TRANSPORTATION,
 INC.; YRC WORLDWIDE, INC.,

       Defendants - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                              for the District of Kansas
                       (D.C. No. 2:19-CV-02129-KHV-KGG)
                       _________________________________

Eric D. Barton, Wagstaff & Cartmell, LLP, Kansas City, Missouri (Nicholas W.
Armstrong, Price Armstrong, LLC, Birmingham, Alabama, with him on the briefs), for
Plaintiff – Appellant.

Stephen L. Hill, Jr. (Jacqueline M. Whipple with him on the brief), Dentons US LLP,
Kansas City, Missouri, for Defendants – Appellees.
                         _________________________________

Before MATHESON, McHUGH, and EID, Circuit Judges.
                 _________________________________

McHUGH, Circuit Judge.
                    _________________________________

      Southern Furniture Leasing, Inc. (“Southern Furniture”) filed this putative

class action against a group of less-than-truckload (“LTL”) freight carriers, all
predecessors to or current subsidiaries of YRC, Inc. (“YRC”). Southern Furniture’s

allegation is that YRC “carried out a widespread and systematic practice of

overcharging its customers by intentionally using inflated shipment weights when

determining shipment prices.” App. 8.

       YRC asks that we affirm on the alternate ground that Southern Furniture failed

to allege Article III standing. The district court rejected YRC’s standing argument,

and we agree with its analysis.

       The district court granted YRC’s motion to dismiss on the grounds that

Southern Furniture had only 180 days to contest the alleged overcharges under 49

U.S.C. § 13710(a)(3)(B). We agree with the district court’s interpretation of

§ 13710(a)(3)(B) and therefore affirm.

                                  I.   BACKGROUND

                                  A. Factual History

       YRC is an LTL carrier. This means that YRC “consolidate[s] shipments that

do not themselves constitute a full trailer to transport and deliver, generally for

manufacturing and retail businesses.” App. 18.

       A business that wants to contract with YRC for shipping must use its pre-

printed two-page form contract, where the only blank terms are for the customer’s

contact information and the weight of the shipment. The two-page contract “provides

that the weight entered is ‘[s]ubject to correction,’ and that ‘[i]f the description of

articles or other information on this bill of lading is found to be incorrect or



                                                2
incomplete, the freight charges must be paid based upon the articles actually

shipped.’” App. 18 (alterations in original).

      YRC does not always rely on a customer’s weight estimate when it assesses

charges. Rather, the industry standard is for YRC to charge based on actual weight if

it reweighs the shipment in question.

      If the actual weight is greater than the customer’s weight estimate, that is a

“positive reweigh.” App. 19. Conversely, if the actual weight is less than the

customer’s weight estimate, that is a “negative reweigh.” App. 19.

      Starting in September 2005, YRC eliminated negative reweigh corrections,

resulting in overcharges. YRC did not, however, inform its customers about its

revised reweigh policy.

      In December 2018, the Department of Justice unsealed a qui tam complaint

that revealed YRC’s reweighing scheme. Only then did Southern Furniture learn that

YRC had been overcharging its customers.

                               B. Procedural History

      On March 8, 2019, Southern Furniture filed a complaint for damages and

injunctive relief in the District of Kansas against YRC, Roadway Express, Yellow

Transportation, and YRC Worldwide. YRC then filed a motion to dismiss.

      The district court had not yet ruled on YRC’s motion when Southern Furniture

filed an amended complaint. The amended complaint alleged (1) breach of contract;

(2) breach of the duty of good faith and fair dealing; (3) unjust enrichment; and

(4) violations of the Florida Deceptive and Unfair Trade Practices Act.

                                                3
      YRC again moved to dismiss. Specifically, YRC argued that Southern

Furniture had failed to comply with § 13710(a)(3)(B). In addition, YRC argued that

Southern Furniture lacked Article III standing, that Southern Furniture had failed to

plead the minimum amount in controversy, and that Southern Furniture had failed to

state a plausible claim.

      On October 31, 2019, the district court granted the motion to dismiss and

entered judgment in favor of YRC. The district court first rejected YRC’s standing

and amount-in-controversy arguments. With respect to standing, the district court

determined that Southern Furniture’s amended complaint alleged a concrete injury

based on overcharges for shipments. And with respect to the amount in controversy,

the district court determined that Southern Furniture’s amended complaint alleged an

injury to the putative class far in excess of the $5,000,000 amount set forth in the

Class Action Fairness Act.

      Next, the district court determined that Southern Furniture’s alleged

overcharges were governed by and did not comply with the 180-day limit set forth in

§ 13710(a)(3)(B). Moreover, the district court refused to toll the 180-day period

because—in its view—§ 13710(a)(3)(B) supplies a statute of repose, not a statute of

limitations. Having found in YRC’s favor under § 13710(a)(3)(B), the district court

expressly declined to address the other arguments raised in YRC’s motion to dismiss.

Southern Furniture timely filed a notice of appeal.




                                               4
                                  II.     DISCUSSION

      On appeal, Southern Furniture argues the district court erred in dismissing its

amended complaint for failure to state a claim. Specifically, Southern Furniture

contests the district court’s conclusion that § 13710(a)(3)’s time limit applies to this

case. YRC argues the time limit does apply and additionally invites us to affirm on

the alternate ground that Southern Furniture lacks standing. We address standing,

then the adequacy of the allegations in Southern Furniture’s amended complaint. We

review both issues de novo. See Niemi v. Lasshofer, 770 F.3d 1331, 1344 (10th Cir.

2014); Georgacarakos v. United States, 420 F.3d 1185, 1186 (10th Cir. 2005).

                                        A. Standing

      YRC argues that Southern Furniture’s amended complaint is so vague as to the

details of Southern Furniture’s dealings with YRC that it fails to allege an injury in

fact. We disagree.

      The Constitution extends the “judicial Power” only to “Cases” and

“Controversies.” U.S. Const. art. III, § 2. To establish a case or controversy, a

plaintiff must possess standing to sue. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016). “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Id. “To establish injury in fact, a plaintiff

must show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or



                                                5
hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992)).

       “At the pleading stage, general factual allegations of injury resulting from the

defendant’s conduct may suffice.” Defs. of Wildlife, 504 U.S. at 561. “However,

‘[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.’” COPE v. Kan. State Bd. of Educ., 821 F.3d

1215, 1221 (10th Cir. 2016) (alteration in original) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).

       We agree with the district court that Southern Furniture has alleged an injury

in fact. The amended complaint alleges that, “[l]ike thousands of other small

businesses across the country, [Southern Furniture] contracted with YRC to ship

goods pursuant to a standard, pre-printed bill of lading.” App. 9. Under that contract,

the price “was based in part upon weight on multiple occasions.” App. 11. When

YRC eliminated negative reweighs, Southern Furniture “pa[id] more for shipments

than [it] should have.” App. 20–21. From those allegations it is reasonable to infer

that Southern Furniture contracted with YRC after 2005 but before 2018, i.e., during

the period when YRC had secretly eliminated negative reweighs. See Iqbal, 556 U.S.

at 678 (“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). These allegations are therefore sufficient to plausibly claim an

injury in fact at the pleadings stage.



                                               6
                               B. Section 13710(a)(3)

      The statute at issue in this appeal—49 U.S.C. § 13710, “Additional billing and

collecting practices”—has an odd history. It was first enacted as part of the Trucking

Industry Regulatory Reform Act of 1994 (“TIRRA”), Pub. L. 103-311, § 206, 108

Stat. 1673, 1685. Then it was re-enacted as part of the Interstate Commerce

Commission Termination Act of 1995 (“ICCTA”), Pub. L. 104-88, § 103, 109 Stat.

803, 877–78.

      Today, § 13710(a)(3) resides in a subsubsection of the “Additional billing and

collecting practices” statute titled “Billing Disputes,” which is itself nestled within a

subsection titled “Miscellaneous provisions.” It provides:

               (A) Initiated by motor carriers.—

             In those cases where a motor carrier (other than a motor carrier
      providing transportation of household goods or in noncontiguous
      domestic trade) seeks to collect charges in addition to those billed and
      collected which are contested by the payor, the carrier may request that
      the Board[1] determine whether any additional charges over those billed
      and collected must be paid. A carrier must issue any bill for charges in
      addition to those originally billed within 180 days of the receipt of the
      original bill in order to have the right to collect such charges.

               (B) Initiated by shippers.—

             If a shipper seeks to contest the charges originally billed or
      additional charges subsequently billed, the shipper may request that the
      Board determine whether the charges billed must be paid. A shipper
      must contest the original bill or subsequent bill within 180 days of
      receipt of the bill in order to have the right to contest such charges.



      1
       The “Board” is the Surface Transportation Board (“STB”). See 49 U.S.C.
§ 13102(1).

                                                7
49 U.S.C. § 13710(a)(3).

       Southern Furniture advances three reasons why its amended complaint is not

subject to § 13710(a)(3)’s time limit: First, that § 13710(a)(3) applies only before the

STB, not in court. Second, that Southern Furniture is not a shipper. And third, that

Southern Furniture’s amended complaint does not present a billing dispute. We

address these arguments in order.

   Section 13710(a)(3) applies in court.

       Southern Furniture’s main argument for why § 13710(a)(3)’s time limit does

not apply to its putative class action is that the time limit applies only to proceedings

before the STB. The plain language of § 13710(a)(3) belies that argument.

       “Our primary task in construing statutes is to determine congressional intent,

using traditional tools of statutory interpretation.” In re Taylor, 737 F.3d 670, 678

(10th Cir. 2013) (quotation marks omitted). “Supreme Court ‘precedents make clear

that the starting point for [the] analysis is the statutory text.’” Id. (alteration in

original) (quoting Desert Palace, Inc. v. Costa, 539 U.S. 90, 98 (2003)).

       a. Plain Language

       Subsections 13710(a)(3)(A) and (B) are parallel provisions. Subsection (A)

applies to “motor carriers” and subsection (B) applies to “shippers.” Each subsection

contains two sentences. The first sentence gives motor carriers and shippers the

permissive right to petition the STB for a determination as to whether contested

charges must be paid.



                                                  8
       The two subsections differ as to the second sentence. The second sentence of

subsection (A) states that a carrier “must issue any bill for charges in addition to

those originally billed within 180 days of the receipt of the original bill in order to

have the right to collect such charges.” The second sentence of subsection (B) states

that a shipper “must contest the original bill or subsequent bill within 180 days of

receipt of the bill in order to have the right to contest such charges.”

       Nothing in § 13710(a)(3) suggests that a motor carrier’s or shipper’s right to

collect or contest charges is limited to actions before the STB. Rather, subsection (A)

sets a time limit to “issue any bill for charges,” and subsection (B) sets a time limit to

“contest the original bill or subsequent bill.”

       A shipper may contest charges before the STB, in federal court, or in other

fora. “Contest,” when used as a verb, is not specific to litigation. It means “[t]o

litigate or call into question.” Contest, Black’s Law Dictionary (11th ed. 2019)

(emphasis added). So, § 13710(a)(3)’s time limit might better be described as a

notice or presentment requirement, rather than a statute of limitations. See Carolina

Traffic Servs. of Gastonia, Inc.–Petition for Declaratory Order, Fed. Carr. Cas.

¶ 38285, 1996 WL 303722, at *2 (STB May 31, 1996) (describing the time limit as

“an additional legal requirement . . . to notify the carrier of a billing dispute, within

180 days of receipt of the bill”); see also id. at *3 (“So long as the necessary

notification is given to the other party within the 180-day period, the moving party

preserves its right of action and may bring an appropriate court action within the

applicable statute of limitations period.”).

                                                  9
      The fact that motor carriers and shippers may petition the STB for a

determination, but are not required to do so, suggests the time limit applies without

regard to that right. In other words, the first and second sentences of subsections (A)

and (B) have independent effect. The first sentence speaks to venue, i.e., the option

of going to the STB. The second sentence speaks to time. And the fact that the

sentences appear together—two in each subsection, one after the other—does not

alter their plain meaning.

      If Congress had meant to restrict the time limit to actions before the STB, it

could easily have done so. For example, Congress could have ended the phrase “in

order to have the right to contest such charges” with the words “before the STB.” But

it did not write the statute that way, or otherwise draw a connection between the time

limit and the STB. It is not our job to “add to, remodel, update, or detract from old

statutory terms.” Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1738 (2020).

      The statute’s mandatory language makes the right to contest or collect charges

conditional on compliance with the time limit. One definition of “must,” when used

as a verb, is to “be obliged to.” Must, Merriam-Webster, https://www.merriam-

webster.com/dictionary/must (last visited October 5, 2020). Quite simply, compliance

with the 180-day time limit is not optional.




                                               10
      b. Scope-of-Subparts Canon

      Southern Furniture argues that § 13710(a)(3) applies only before the STB

under the so-called scope-of-subparts canon.2 Under that canon, “[m]aterial within an

indented subpart relates only to that subpart.” Antonin Scalia & Bryan A. Garner,

Reading Law: The Interpretation of Legal Texts 156 (2012). Southern Furniture

contends that § 13710(a)(3) is concerned with the STB, so the time limit is likewise

limited to proceedings before the STB.

      The premise of Southern Furniture’s argument is incorrect. Section

13710(a)(3) speaks both to optional proceedings before the STB and to the time limit

for collecting or contesting charges. The entire subsection is indented in two parts,

(A) and (B), and there is no modifying language that appears before or after the

indents.3 Consequently, to the extent the scope-of-subparts canon tells us anything, it

teaches that all of subpart (A) applies to actions “Initiated by motor carriers,” while

all of subpart (B) applies to actions “Initiated by shippers.” Accordingly, we find




      2
         The parties spend many pages debating whether Southern Furniture raised the
scope-of-subparts canon in briefing before the district court. We need not resolve this
dispute, because “we may depart from the general waiver rule in our discretion.”
Daigle v. Shell Oil Co., 972 F.2d 1527, 1539 (10th Cir. 1992). Here, we exercise our
discretion to consider Southern Furniture’s scope-of-subparts argument in the interest
of correct statutory interpretation, “a strictly legal question.” Id.
      3
        By contrast, the examples Scalia and Garner use to illustrate the scope-of-
subparts canon involve multiple levels of indentation. Scalia & Garner, supra, at
156–58.

                                              11
nothing in the canon that requires us to construe the first sentence’s reference to the

STB as overriding our plain language interpretation of the second sentence.

      c. Deference to the STB

      To reiterate, the STB has interpreted § 13710(a)(3)’s time limit to apply

generally, whether a party ultimately seeks redress before the STB or a court. See

Carolina Traffic, 1996 WL 303722, at *3. In this case, neither party asks that we

afford the STB’s interpretation deference under Chevron, U.S.A., Inc. v. Nat. Res.

Def. Council, Inc., 467 U.S. 837 (1984).

      That is fitting, for it would be inappropriate for us to apply Chevron deference

to the STB’s interpretation. “As the Supreme Court explained in United States v.

Mead Corp., 533 U.S. 218 (2001), the initial step of the Chevron inquiry is actually

to determine whether Chevron should apply at all.” Sinclair Wyo. Ref. Co. v. U.S.

EPA, 887 F.3d 986, 990 (10th Cir. 2017). We ask whether “Congress delegated

authority to the agency generally to make rules carrying the force of law,” and

whether “the agency interpretation claiming deference was promulgated in the

exercise of that authority.” Id. at 991 (quoting Mead, 533 U.S. at 226–27).

      In the context of the ICCTA, there is no evidence Congress intended to

delegate to the STB the question whether the 180-day time limit applies in court. And

it would be odd for Congress to make such a choice, given the fact that courts have

just as much, if not more, expertise than administrative agencies in determining

applicable time limits.



                                              12
      That leaves us to apply Skidmore deference to the STB’s interpretation. See

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (citing “the thoroughness evident

in [the agency’s] consideration, the validity of its reasoning, its consistency with

earlier and later pronouncements, and all those factors which give it power to

persuade”). Yet, the STB’s interpretation is grounded in nothing more than the plain

language of the statute. So, the STB’s interpretation does not add any additional force

to our plain meaning analysis.

      d. Section 14101(b)(2)

      Southern Furniture asks that we look to 49 U.S.C. § 14101(b)(2) to inform our

interpretation of § 13710(a)(3). Section § 14101(b)(2) provides that “[t]he exclusive

remedy for any alleged breach of a contract entered into under this subsection shall

be an action in an appropriate State court or United States district court, unless the

parties otherwise agree.” According to Southern Furniture, the fact that § 14101(b)(2)

contemplates litigation in court indicates that Congress meant for § 13710’s time

limit to apply only to proceedings before the STB.4

      Southern Furniture’s argument is unpersuasive. Section 14101(b)(2)

establishes that if a shipper or carrier wants to allege breach of a contract described

in § 14101(b), it must do so “in an appropriate State court or United States district

court.” But § 14101 says nothing that contradicts, or even calls into question,


      4
         YRC did not respond to this argument in its response brief. We exercise our
discretion to address the argument despite YRC’s oversight, in the interest of correct
statutory interpretation. See Daigle, 972 F.2d at 1539.

                                              13
§ 13710(a)(3)(B)’s time limit for a shipper to provide notice that it intends to contest

a bill.5 A shipper or carrier can comply with the 180-day limit provided in

§ 13710(a)(3)(B) and, if the issue remains unresolved, file a breach of contract action

in an appropriate court within the applicable statute of limitations. The two

provisions are not in tension.

   Southern Furniture is a Shipper.

      Southern Furniture’s next argument is that § 13710(a)(3) does not apply

because Southern Furniture is not a “shipper” within the meaning of the statute. We

disagree.

      The ICCTA does not define “shipper.” In the absence of a statutory definition,

we rely on ordinary meaning. See Bostock, 140 S. Ct. at 1750. One ordinary meaning

of “shipper” is “[s]omeone who contracts with a carrier for the transportation of

cargo.” Shipper, Black’s Law Dictionary (11th ed. 2019). Southern Furniture falls

within this definition because, according to the amended complaint, Southern

Furniture contracted with YRC to transport goods.




      5
         We express no view on the district court’s ruling that § 13710(a)(3) is a
statute of repose. Southern Furniture argues in a footnote that the district court’s
ruling “further shows [its] failure to consider the provision in context.” Appellant Br.
at 21–22 n.2. This assertion, couched as a subcomponent of Southern Furniture’s
textual argument about the import of § 14101(b), is not sufficient for us to consider
whether equitable tolling is appropriate. See United States v. Hardman, 297 F.3d
1116, 1131 (10th Cir. 2002) (“Arguments raised in a perfunctory manner, such as in a
footnote, are waived.”).

                                              14
      Southern Furniture resists this straightforward conclusion by invoking the

ICCTA’s definition of “individual shipper.” The ICCTA defines “individual shipper”

as “any person who—(A) is the shipper, consignor, or consignee of a household

goods shipment; (B) is identified as the shipper, consignor, or consignee on the face

of the bill of lading; (C) owns the goods being transported; and (D) pays his or her

own tariff transportation charges.” 49 U.S.C. § 13102(13).

      Southern Furniture focuses on subsection (A) of this definition and argues that

it is not an “individual shipper” because it does not ship “household goods.” The

ICCTA defines “household goods” as

      personal effects and property used or to be used in a dwelling, when a
      part of the equipment or supply of such dwelling, and similar property if
      the transportation of such effects or property is—

             (A) arranged and paid for by the householder, except such term
             does not include property moving from a factory or store, other
             than property that the householder has purchased with the intent
             to use in his or her dwelling and is transported at the request of,
             and the transportation charges are paid to the carrier by, the
             householder; or

             (B) arranged and paid for by another party.

49 U.S.C. § 13102(10).

      Whether or not Southern Furniture is an “individual shipper,” does not bear on

whether Southern Furniture is a “shipper,” as that term is used in § 13710(a)(3)(B).

The ICCTA’s definition of “individual shipper” itself twice refers to “the shipper,”

indicating that the two terms mean different things. 49 U.S.C. § 13102(13).




                                              15
Consequently, the ICCTA’s definition of “individual shipper” is not an appropriate

guide to the meaning of “shipper” in § 13710(a)(3)(B).

   Southern Furniture’s Amended Complaint Presents a Billing Dispute.

      Southern Furniture’s final argument is that § 13710(a)(3) does not apply

because the amended complaint asserts fraud and does not merely “contest . . .

charges.” Again, we disagree.

      In common parlance, the amended complaint seeks to “contest . . . charges.”

49 U.S.C. § 13710(a)(3)(B). “Contest,” when used as a verb, sometimes means “[t]o

litigate or call into question; challenge.” Contest, Black’s Law Dictionary (11th ed.

2019). Southern Furniture alleges that for more than a decade YRC overcharged its

customers for LTL shipments, by eliminating negative reweighs. In other words,

Southern Furniture is challenging YRC’s charges. The allegations in the amended

complaint are therefore covered by § 13710(a)(3)(B)’s 180-day time limit.

      The only time the phrase “billing dispute[]” appears in § 13710(a)(3) is the

subsection’s heading. To be sure, “the title of a statute or section can aid in resolving

an ambiguity in the legislation’s text.” I.N.S. v. Nat’l Ctr. for Immigrants’ Rights,

Inc., 502 U.S. 183, 189 (1991). But we do not see any ambiguity in what it means to

“contest . . . charges.” 49 U.S.C. § 13710(a)(3)(B). And even if we did identify some

ambiguity, Southern Furniture does not explain why the meaning of “billing

dispute[]” is narrower than the meaning of “contest[ing] . . . charges” in this context.

      In response, Southern Furniture cites Grocery Haulers, Inc. v. C & S

Wholesale Grocers, Inc., No. 11 CIV. 3130 DLC, 2012 WL 4049955 (S.D.N.Y.

                                               16
Sept. 14, 2012) (unpublished). There, the district court held that § 13710(a)(3)’s 180-

day time limit did not apply to a lawsuit that alleged “fraudulent and deceptive

business practices” and that asserted “a cause of action under § 14704(a)(2).” Id. at

11. Southern Furniture does not assert a cause of action under § 14704(a)(2). And

while Southern Furniture does allege fraud, it does so as part of a claim “contest[ing]

. . . charges” under § 13710.6 Consequently, even if Grocery Haulers could be read to

hold that any claim asserting fraudulent practices is exempt from the 180-day notice

requirement, we would find it unpersuasive in light of the plain language of

§ 13710(a)(3).

      Our interpretation of the statute is also not in conflict with the Second

Circuit’s decision in U.S. ex rel. Grupp v. DHL Express (USA), Inc., 742 F.3d 51 (2d

Cir. 2014). There, the Second Circuit held that the 180-day time limit “cannot apply

to a qui tam action under the [False Claims Act].” Id. at 53. But the court reserved

the question whether “the 180–day rule applies to other kinds of suits brought in

court.” Id. Here, Southern Furniture does not bring a claim under the False Claim Act

or a qui tam action.




      6
        Southern Furniture also cites U1it4less, Inc. v. Fedex Corp., 871 F.3d 199
(2d Cir. 2017), but that opinion does not mention § 13710. Rather, U1it4less held that
FedEx’s practice of overcharging by “[u]pweighting” certain shipments fell outside
§ 13708(b)’s prohibition on false or misleading invoices. Id. at 202–05.

                                              17
                              III.   CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Southern Furniture’s complaint.




                                           18
Southern Furniture Leasing, Inc. v. YRC, et al., No. 19-3262

EID, J., dissenting.

       The majority holds that Southern Furniture Leasing’s state common law and

statutory claims alleging that YRC1 engaged in a fraudulent scheme to overcharge its

customers—including claims of breach of contract, breach of the duty of good faith and

fair dealing, unjust enrichment, and deceptive trade practices—are time-barred under the

180-day limitations period contained in the Interstate Commerce Commission

Termination Act of 1995 (“ICCTA”), Pub. L. 104-88, § 103, 109 Stat. 803, 877–78. But

the language of the 180-day limitation, 49 U.S.C. § 13710(a)(3)(B), applies only when a

customer contests a bill before the U.S. Surface Transportation Board, not when it brings

an action in court alleging fraudulent overcharging, such as the case here. Because the

majority concludes otherwise, I respectfully dissent from its opinion.2

       As is industry standard for freight carriers, YRC contracted with its customers

based on an estimated weight of their shipments and then later reweighed those

shipments to determine their actual weights, adjusting charges accordingly. Southern

Furniture alleges that, beginning in September 2005, YRC stopped adjusting customer

charges downward when reweighs were less than initially estimated, while still adjusting

upward when reweighs were more than the initial estimate—all without telling anyone.




1
  The complaint is brought against YRC and its affiliates, referred to collectively here as
YRC.
2
  I agree with the majority that Southern Furniture has established standing. Maj. Op. at
5–6.
Southern Furniture filed this putative class action suit after the Department of Justice

unsealed a qui tam complaint revealing YRC’s alleged scheme.

       At the heart of this appeal is the interpretation of the following provision from

ICCTA:

       (3) Billing disputes.

              (B) Initiated by shippers. If a shipper seeks to contest the charges
              originally billed or additional charges subsequently billed, the shipper
              may request that the [Surface Transportation Board] determine
              whether the charges billed must be paid. A shipper must contest the
              original bill or subsequent bill within 180 days of receipt of the bill in
              order to have the right to contest such charges.

49 U.S.C. § 13710(a)(3)(B). The majority focuses on the second sentence—and solely

on the second sentence—that states a customer “must contest [the bill] within 180 days of

receipt of the bill in order to have the right to contest such charges.” Because the suit in

this case was brought after the qui tam action revealed the alleged scheme to overcharge,

years after YRC presented bills to customers that were the product of the alleged

scheme,3 the majority reasons the suit is time-barred by the 180-day limitation.

       The majority’s mistake in my view is its myopic focus on the second sentence.

The 180-day limitation should not be read in isolation but rather in the context of the

entire provision. Indeed, it is axiomatic that statutory language must be read in context.

Statutory language “cannot be construed in a vacuum. It is a fundamental canon of

statutory construction that the words of a statute must be read in their context and with a


3
 The qui tam action revealed the alleged scheme on December 14, 2018. This suit was
brought on March 8, 2019. The YRC scheme is alleged to have started in September
2005.
                                              2
view to their place in the overall statutory scheme.” Roberts v. Sea-Land Services, Inc.,

566 U.S. 93, 100 (2012) (quoting Davis v. Michigan Dept. of Treasury, 489 U.S. 803,

809 (1989)); accord Gen. Dynamics Land Sys. v. Cline, 540 U.S. 581, 596 (2004) (It is a

“cardinal rule that statutory language must be read in context [since] a phrase gathers

meaning from the words around it.” (quotations omitted)); Bd. of Cnty. Comm’rs v.

Suncor Energy (U.S.A.) Inc., 965 F.3d 792, 804–07 (10th Cir. 2020) (explaining that the

meaning of statutory text must be ascertained through the context in which it exists).

       The context at issue here—that is, the first sentence—makes clear that the 180-day

limitation contained in the second sentence applies only to billing “contests” brought

before the Surface Transportation Board. The first sentence does two primary things. It

describes the kind of disputes that are subject to 49 U.S.C. § 13710(a)(3)(B)—namely,

when customers (“shippers”) want to “contest” a “charge[]” that was “billed.” It also

describes how such a “contest” can be resolved—namely, the customer may ask the

Board to determine whether the charges “must be paid.” Turning to the second sentence,

the language places a time limitation on when such a “contest” must be made: “A

shipper must contest the original bill or subsequent bill within 180 days of receipt of the

bill in order to have the right to contest such charges.” § 13710(a)(3)(B) (emphasis

added). Surely, the “contest” on which the limitation is placed by the second sentence is

the same “contest” described in the first sentence. See Powerex Corp. v. Reliant Energy

Servs., 551 U.S. 224, 232 (2007) (“[I]dentical words and phrases within the same statute

should normally be given the same meaning.”). When read as a whole, § 13710(a)(3)(B)



                                             3
provides that if a customer wants to contest a bill, it can bring such a contest before the

Board, but only within 180 days of receiving the bill.

       Once it focuses in on the second sentence, which uses an unqualified “must,” the

majority concludes the 180-day requirement applies in all situations where a customer

contests a bill, even where the challenge is brought in a court action. Maj. Op. at 10. I

agree with the majority that the 180-day limitation is “not optional.” Id. But the fact that

compliance with the limitation is mandatory says nothing about the scope of the

limitation in the first instance. The context of the limitation demonstrates that it applies

only to billing contests before the Board. Similarly, while the majority suggests that

Congress could have included language in the second sentence expressly confining the

limitation to proceedings before the Board had it intended that meaning, id., there was no

reason for it to do so, as the first sentence already indicates that the provision is

addressing billing contests brought before the Board.

       The majority’s interpretation applying the 180-day limitation to all claims that

might challenge a bill, rather than just those brought before the Board, is far too broad

and impedes other parts of ICCTA with separate statutes of limitation. See Aulston v.

United States, 915 F.2d 584, 589 (10th Cir. 1990) (“In interpreting statutes . . . we look to

the provisions of the whole law.”). The majority concedes that the first sentence of

§ 13710(a)(3)(B) is permissive; a shipper may but need not contest shipping charges

through Board proceedings. Maj. Op. at 8. Litigation is still an option for shippers. For

example, § 14705, which is a section regarding “[l]imitation[s] on actions by and against

carriers,” expressly states that “[a] person must begin a civil action to recover

                                               4
overcharges within 18 months after the claim accrues.” Id. at § 14705(b). In fact, courts

have held that § 14705(b) covers any claim for overcharges brought by a shipper against

a carrier, even when the shipper is alleging state law breach of contract claims.4 Barber

Auto Sales, Inc. v. United Parcel Servs., 494 F. Supp. 2d 1290, 1295 (N.D. Ala. 2007);

see also Lear Corp. v. LH Trucking, Inc., No. 05-74477, 2008 WL 2610239, at *10 (E.D.

Mich. July 1, 2008) (adopting Barber Auto Sales, Inc. but restricting the statute’s

application to interstate shipments). Yet under the majority’s interpretation, claims made

under § 14705 for overcharges would be subject to the 180-day limitation because the

overcharges would have been reflected in bills.5

       Congress made clear that “[e]xcept as otherwise provided in this part, the remedies

provided under this part are in addition to remedies existing under another law or

common law.” 49 U.S.C. § 13103. Yet application of the 180-day requirement to all


4
  Section 14101(b)(2) provides that “[t]he exclusive remedy for any alleged breach of a
contract entered into under this subsection shall be an action in an appropriate State court
or United States district court, unless the parties otherwise agree.” § 14101(b)(2).
5
  Similarly, § 14704(a)(2) states: “A carrier or broker providing transportation or service
subject to jurisdiction under chapter 135 [49 U.S.C. §§ 13501 et seq.] is liable for
damages sustained by a person as a result of an act or omission of that carrier or broker in
violation of this part [49 U.S.C. §§ 13101 et seq.].” Courts have held that claims brought
under this section have a 4-year statute of limitations. See, e.g, Owner-Operator Indep.
Drivers Ass’n v. Landstar Sys., 541 F.3d 1278 (11th Cir. 2008); Owner-Operator Indep.
Drivers Ass’n v. United Van Lines, LLC, 556 F.3d 690 (8th Cir. 2009); Owner-Operator
Indep. Drivers Ass’n v. Mayflower Transit, LLC, 615 F.3d 790 (7th Cir. 2010), cert.
denied, 562 U.S. 1271 (2011). That section has been applied in contexts that would now
fall under the majority’s expansive reading of the 180-day requirement. See, e.g., Richter
v. N. Am. Van Lines, Inc., 110 F. Supp. 2d 406, 415 (D. Md. 2000) (allowing a shipper to
sue a carrier for “overbooking [and] unreasonably overestimating shipment weight”);
Grocery Haulers, Inc. v. C & S Wholesale Grocers, Inc., No. 11 CIV. 3130 DLC, 2012
WL 4049955, at *11 (S.D.N.Y. Sept. 14, 2012) (unpublished) (applying a four-year
statute of limitations to allegations of “fraudulent and deceptive business practices”).
                                             5
disputes involving a bill virtually guts all state causes of action, like those brought here,

that allege a fraudulent scheme to overcharge customers. That is because, by their very

nature, fraudulent schemes to overcharge are typically concealed from the customer.

Here, it is alleged that YRC did not inform customers that it was no longer making

downward adjustments to initial estimates, all the while continuing to make upward

adjustments. Fatal to Southern Furniture’s claims, the majority holds, is the fact that the

overcharges were reflected in the bills that Southern Furniture paid and failed to contest

within 180 days. Yet customers like Southern Furniture only discovered that they had

been allegedly overcharged once the qui tam action was released, years after they had

paid the bills and long after 180 days has passed. Under the majority’s interpretation,

then, the sort of fraud alleged in this case simply cannot be addressed by state statutory

and common law, in contradiction to the language of § 13103 that expressly preserves

such causes of action.

       “Adhering to the fair meaning of the text (the textualist’s touchstone) does not

limit one to the hyperliteral meaning of each word in the text. . . . The full body of a text

contains implications that can alter the literal meaning of individual words.” Antonin

Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 356 (2012)

(footnote omitted). Such is the case here, where the scope of the 180-day limitation in

the second sentence of § 13710(a)(3)(B) is defined by the first sentence. Accordingly, I

would reverse the district court’s order granting YRC’s motion to dismiss and remand for

further proceedings. I respectfully dissent.



                                               6